Name: Commission Regulation (EC) No 2592/94 of 25 October 1994 correcting Regulation (EC) No 2551/94 determining the extent to which application lodged in October 1994 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10 . 94 Official Journal of the European Communities No L 274/9 COMMISSION REGULATION (EC) No 2592/94 of 25 October 1994 correcting Regulation (EC) No 2551/94 determining the extent to which application lodged in October 1994 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 of 30 September 1993, laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for by the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic ('), as amended by Regula ­ tion (EC) No 3560/93 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EC) No 2551 /94 (3), determined the extent to which application lodged in October 1994 for import licences for certain pigmeat products under the regime provided for by the Agree ­ ments concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted, as well as the total quantity available for the period 1 January to 31 March 1995 ; Whereas a check has shown that an error in calculation appears in Annex II to this Regulation ; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 Annex II of Regulation (EC) No 2551 /94 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 21 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p . 80 . (2) OJ No L 324, 24. 12. 1993, p. 42. 0 OJ No L 270, 21 . 10. 1994, p . 14. No L 274/10 Official Journal of the European Communities 26 . 10 . 94 ANNEX ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1994 1 1 737,0 2 175,2 3 995,0 4 17 070,0 5 2 100,0 6 1 433,5 7 6 090,0 8 975,0 9 6 825,0 10 3 000,0 11 341,2 12 1 500,0 13 146,2'